     Case 2:19-cv-00188 Document 45 Filed 04/17/20 Page 1 of 2 PageID #: 402


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JASON PERRY,

             Petitioner,

v.                                      Civil Action No. 2:19-cv-00188

KAREN PSZCZOLKOWSKI, Warden,

             Respondent.


                       MEMORANDUM OPINION AND ORDER


             This action was previously referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for

submission to the court of the Proposed Findings and

Recommendation (“PF&R”) for disposition pursuant to 28 U.S.C.

§ 636(b)(1)(B).      On March 10, 2020, the magistrate judge entered

the PF&R recommending that the court grant respondent’s request

for dismissal, deny petitioner’s “Application for Federal

Intervention and Exhaustion of State Remedies to be Mandated

Ineffective so Petitioner may Proceed by 28 U.S.C. § 2254,”

dismiss without prejudice petitioner’s “Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody,”

and remove this matter from the court’s docket.
  Case 2:19-cv-00188 Document 45 Filed 04/17/20 Page 2 of 2 PageID #: 403


          There being no objection filed to the PF&R, it is

ORDERED as follows:


  1.   That the magistrate judge’s Proposed Findings and

       Recommendation be, and they hereby are, adopted and

       incorporated in full;

  2.   That the respondent’s request for dismissal be, and hereby

       is, granted;

  3.   That the petitioner’s “Application for Federal

       Intervention and Exhaustion of State Remedies to be

       Mandated Ineffective so Petitioner may Proceed by 28

       U.S.C. § 2254” be, and hereby is, denied;

  4.   That the petitioner’s “Petition Under 28 U.S.C. § 2254 for

       Writ of Habeas Corpus by a Person in State Custody” be,

       and hereby is, dismissed without prejudice; and

  5.   That this case be, and hereby is, dismissed without

       prejudice and stricken from the court’s docket.

          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                        Enter: April 17, 2020




                                    2
